Exhibit 16.1 June 5, 2012 U.S. Securities & Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Re:Technologies Scan Corp. Commission file no:333-173569 We have read Item 4.01 of Technologies Scan Corp.’s Form 8-K to be filed with the Commission, and we agree with the statements concerning our firm contained therein. We have no basis to agree or disagree with any other matters reported therein. Sincerely, /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas 1
